1
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12                                             Case No.: 3:18-cv-01145-BTM-KSC
      ROBERT ARTHUR FANNING,
13
                                               ORDER ADOPTING REPORT AND
                                 Petitioner,
14                                             RECOMMENDATION, DENYING
                                               PETITION, AND DENYING
15    v.
                                               CERTIFICATE OF
16                                             APPEALABILITY
      DEAN BORDERS, Warden,
17
                              Respondent.      [ECF Nos. 1, 14]
18
19
20         Robert A. Fanning petitions the court for a writ of habeas corpus alleging that
21   the California Superior Court judge’s decision to not reduce his sentence under
22   California Penal Code section 1170.126 violated his federal constitutional rights.
23   (ECF No. 1.)      Magistrate Judge Karen S. Crawford issued a Report and
24   Recommendation that the Petition be denied. (ECF No. 14.) The Court has read
25   the Report and Recommendation and conducted a de novo review of the relevant
26   record. The Court holds that the Report and Recommendation (ECF No. 14)
27   correctly applies the law to the facts and it is hereby ADOPTED as the decision of
28   the Court. The Petition (ECF No. 1) is DENIED. Because Fanning has not made

                                               1
                                                                       3:18-cv-01145-BTM-KSC
1    a substantial showing of a violation of a federal right, a certificate of appealability
2    is DENIED. The Clerk shall enter judgement accordingly.
3          IT IS SO ORDERED.
4
5    Dated: August 7, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                        3:18-cv-01145-BTM-KSC
